Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 203815640) in view of Nishiura (US 9072576) and Doll et al. (EP 2262084).

1. Zhang teaches:
A miniature direct-current motor, comprising 
Four permanent magnets 300 and a coil 104 mounted on the support frame 200, an output shaft 800 an iron core 600 mounted on the output shaft, wherein every two permanent magnets constitute one group and are symmetrically located on a side surface of the support frame; the iron core includes a sleeve portion (annotated figure below) sleeved on the output shaft and swing arms (annotated figure below) symmetrically arranged at two sides of the sleeve portion, and the swing arms are arranged opposite to the permanent magnets; but does not teach that a bottom cover, a receiving seat, a housing mounted on the receiving seat, a support frame mounted in the housing and an 

    PNG
    media_image1.png
    347
    835
    media_image1.png
    Greyscale


Nishiura teaches that a bottom cover 7, a receiving seat 19/19a, a housing 11 mounted on the receiving seat, a support frame 7A mounted in the housing protects the motor from outside contaminants while securing them (figure 1).

    PNG
    media_image2.png
    735
    563
    media_image2.png
    Greyscale



Doll et al. teach that magnetic segment angle b and the rotor opening angle a (the two angles when considered together are the equivalent of applicant’s claimed included angle formed by connection lines between centers of two permanent magnets located on a same side surface of the support frame shaft) are result effective variables in determining the translational movement of the rotor (excerpt below).  With this acknowledged, the routineer would have readily optimized the aforementioned angles to 30°~60° for the same benefit of achieving the optimal translational movement of the rotor (MPEP 2144.05).

    PNG
    media_image3.png
    640
    650
    media_image3.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zhang so that an included angle formed by connection lines between centers of two permanent magnets located on a same side surface of the support frame shaft are 30°~60°, as taught by Doll et al. so as to achieve the optimal translational movement of the rotor.

2. Zhang teaches:
The miniature direct-current motor according to claim i, wherein a lower
bearing 500 and an upper bearing 500 are mounted on the output shaft,  but does not teach that the lower bearing is located on the receiving seat, and the upper bearing is located on the housing.



    PNG
    media_image2.png
    735
    563
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zhang so that that the lower bearing is located on the receiving seat, and the upper bearing is located on the housing, as taught by Nishiura so as to protect the motor from outside contaminants while securing the motor.






Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Nishiura & Doll et al. in further view of Nakano et al. (US 6876116).

7. Zhang has been discussed above, reclaim 1; but does not teach that the swing arm is provided with an arc-shaped groove and two stress faces, the two stress faces are symmetrically located at two sides of the are-shaped groove and arranged in one-to-one correspondence to the permanent magnets.

Nakano et al. teaches that the stator pole 3 (equivalent to applicant’s claimed swing arm, fig 21) is provided with an arc-shaped groove 4 and two stress faces (annotated fig 21 below), the two stress faces are symmetrically located at two sides of the are-shaped groove and arranged in one-to-one correspondence to the permanent magnets 8 to reduce cogging torque.

    PNG
    media_image4.png
    425
    690
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zhang so that the swing arm is provided with an arc-shaped groove and two stress faces, the two stress faces are symmetrically located at two sides of the are-shaped groove and arranged in one-to-one correspondence to the permanent magnets, as taught by Nakano et al. so as to reduce cogging torque.


Allowable Subject Matter
Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832